DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on May 9, 2022 are entered into the file. Currently, claims 1, 4, 11, 21, 22, 23, 24 and 25 are amended; claims 2, 3, 5, 8, 9 and 12-20 are cancelled; resulting in claims 1, 4, 6, 7, 10, 11 and 21-25 pending for examination.

Specification
The amendments to the disclosure received on May 9, 2022 are objected to because of the following outstanding informalities:
Throughout the specification, there is inconsistency with what the reference numbers “130” and “136” are written as referring to with respect to the features of the instant application. 

Regarding reference number “103”, in the response filed May 9, 2021, reference number 130 was amended to correspond to “bare edge border” in paragraphs [0041, 0059, 0060, 0061, 0062, 0063, 0065, 0066]. However, lines 8-9 of paragraph [0059] recites “The intentional bare edge border areas 130 and opening bare border 132”.  In order to maintain consistent terminology throughout the specification, this line of paragraph [0059] should be amended as follows:

“The intentional bare edge border areas…”

Regarding reference number “136”,  in the response filed May 9, 2021, reference number 136 was amended to correspond to “opening bare border” in paragraphs [0060, 0062], however no amendment was made or shown for paragraph [0067] which recites “bare areas”. 

As there are various types of borders present in the structure of the claimed invention, it is requested that the Applicant chose terminology for each of the reference numbers and maintain that terminology throughout the specification and claims for consistency and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24, 25 and by dependency claims 4, 6, 7, 10, 11, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 24 and 25, the independent claims have all been amended to include the limitation reciting “wherein each ink of the plurality of inks comprises: an entire bottom surface area that sits atop and in direct contact with the top flat surface of the substrate; and entire top and side surface areas encapsulated by the protective layer” that is not supported by the specification as originally filed. Paragraphs [0028-0033, 0057, 0068-0080] discuss the ink, however, there is no mention of the ink having a bottom surface or a top a side surface. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 24, 25 and by dependency claims 4, 6, 7, 10, 11, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 24 and 25, the independent claims have all been amended to include the limitation reciting “wherein each ink of the plurality of inks comprises: an entire bottom surface area that sits atop and in direct contact with the top flat surface of the substrate; and entire top and side surface areas encapsulated by the protective layer”, which is indefinite as it is unclear what structure the newly added limitation imparts to the claimed invention of the instant application. 
As stated above, this limitation is not supported by the specification as originally filed, and it is not clear if the limitation is meant to convey that the plurality of inks is somehow raised above the surface, as in a three dimensional ink. It is not clear how high the ink has to be in order to have a “side surface area” or what thickness is required to achieve this limitation. The specification does not provide any examples of the inks such that one of ordinary skill in the art would be able to determine what types of inks would meet this limitation, nor is it clear what this limitation is enabled by the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 10, 23, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boushey (US 2008/0059330, previously cited).
Regarding claims 1, 4, 10, 24 and 25, Boushey teaches a layered artwork (article of manufacture, sign) comprising a base layer (32; sheet substrate) forming a planar surface with a flat top surface and a flat bottom surface in parallel planes, the base layer (32; sheet substrate) having an outer perimeter (50; bare edge border) that forms an edge around the periphery of the base layer (32; substrate) (Figure 6; [0017-0024, 0027-0029, 0035-0037]). The artwork further comprises a portion of artwork (60; design layer in predetermined pattern) printed by a printer (i.e. formed with plurality inks) on the flat top surface of the base layer (32; substrate) to convey visual information, wherein the artwork (60; design layer in a predetermined pattern) is not applied to the outer perimeter (50; bare edge border) (Figure 6; [0017-0024, 0026-0029, 0035-0037]). 
The base substrate additionally comprises alignment holes (40; at least one mounting hole), wherein the area surrounding the alignment holes (opening bare border) does not comprise the printed artwork (60; design layer in a predetermined pattern) and is spaced apart from the outer perimeter (50; bare edge border) of the substrate (Figure 6; [0017-0024, 0027-0029, 0035-0037]). The alignment holes (40; at least one mounting hole) of the base substrate are positioned separate and independent of the portion of artwork (60; design layer in predetermined pattern) formed on the base substrate and positioned between two discrete inks of the plurality of inks as shown in Figure 6. Boushey further teaches that the signs may be covered with a protective coating, wherein the protective coating (protective layer) may be applied during the printing process, thus formed over the surface of the printed base layer (32; substrate), covering both the artwork (60; design layer in a predetermined pattern) and the portions of the base layer (32; substrate) that are not printed (i.e. outer perimeter) (Figure 6; [0017-0024, 0027-0029, 0035-0037]). As the protective layer covers the surface of the base layer (32; substrate), it protective layer would be capable of performing in the manner recited by claim 10 and lines 26-27 of claim 24. Boushey additionally does not teach the use of an adhesive layer being applied prior to the protective coating ([0037]), thus meeting the limitation requiring that no adhesive is present between the protective layer and the substrate. 	
The limitation reciting “to mount the article to a supporting structure” in lines 10-11 of claim 1, “for mounting said article of manufacture to a support structure” in lines 15-16 of claim 24 are considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The alignment holes taught by Boushey would be capable of performing in the manner claimed. 	
With respect to the newly added limitation in lines 22-25, this limitation is indefinite for the reasons expressed above. As Boushey teaches the structural features of the claimed invention as required by claims 1 and 24, including a protective coating (protective layer) may be applied during the printing process, thus formed over the surface of the printed base layer (32; substrate), covering both the artwork (60; design layer in a predetermined pattern) and the portions of the base layer (32; substrate) that are not printed (i.e. outer perimeter) (Figure 6; [0017-0024, 0027-0029, 0035-0037]), the ink would be covered on a top and side surface as presently claimed. 
Regarding claim 6, the limitation “wherein the support structure includes a post or wall” further limits the intended use recited in lines 7-8 of claim 1 and is not further limiting with respect to the structure of the claimed article of manufacture. 
Regarding claim 23, Boushey teaches all the limitations of claim 1 above, and as shown by Figure 6, the printed artwork (60; design layer in a predetermined pattern) forms a curved notch edge in proximity to the alignment holes (40; at least one mounting hole) as shown in annotated Figure 6 below. 

    PNG
    media_image1.png
    511
    730
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Boushey (US 2008/0059330, previously cited).
Regarding claim 7, Boushey teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the alignment holes are sized to receive a connector including a screw of bolt. Neither the claims nor the specification provides any guidance as to a specific size screw or bolt, therefore, of one ordinary skill in the art before the effective filing date of the claimed invention would be aware that there are multiple sized screws and bolts, such that the alignment holes taught by Boushey would be sized to fit a small screw or bolt. 
Regarding claim 21, Boushey teaches all the limitations of claim 1 above, and while the reference does not expressly teach that one of the alignment holes (40; at least one mounting hole) has a first portion of the edge in contact with the bare edge boarder and a second portion of the edge in contact with one or more inks of the plurality of inks, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon how the additional pieces of artwork (34, 36, 38) are desired to be attached to the base layer (30) (Figure 6). 





Claims 1, 4, 6, 7, 10, 11, 22, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2006/0086024, previously cited) in view of Boushey (US 2008/0057330, previously cited).
Regarding claims 1, 7, 10, 11, 24 and 25, Kennedy teaches a home emergency sign comprising a planar plastic substrate (sheet substrate) having a flat top surface, a flat bottom surface in parallel planes, one or more edges forming a border (bare edge border) and a plurality of rows and columns that contain symbols (design layer/plurality of inks) printed on a surface of the home emergency sign depicting common conditions, needs and concerns that exist related to the occupants or property the home emergency sign is used (Figure 1, [0014-0041, 0043-0044], claim 21-23). As shown by Figure 1, a border exists around the longitudinal edges of the home emergency sign where no symbols are printed, thus forming a bare edge border. The home emergency sign further comprises holes in the corners of the transverse edges of the planar plastic substrate within the border areas (separate and independent of the plurality of inks), wherein metal or plastic rings, or suction cups with hooks, nails, hangers, or string/rope are used to hang the home emergency sign in a window, door or other structure (Figure 1, 2; [0040-0043], claim 21-23, 29). 
The limitation reciting “to mount the article to a supporting structure” in lines 7-8 is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The mounting holes taught by Kennedy would be capable of performing in the manner claimed. 	
While the mounting holes of Kennedy are shown as only being present in the corners of the planar plastic substrate, it would have been obvious to one of ordinary skill in the art to modify the placement of the mounting holes or add additional mounting holes within the text along the top edge or within the plurality of rows and columns that contain symbols (design layer/plurality of inks) printed on a surface based upon the desired need for secure attachment to the intended surface. 
Kennedy does not expressly teach the application of a protective layer formed over the entire surface of the sign, however, Boushey teaches a layered artwork (article of manufacture, sign) comprising a base layer (32; substrate) forming a planar surface and having an outer perimeter (50; bare edge border) that forms an edge around the periphery of the base layer (32; substrate) (Figure 6; [0017-0024, 0027-0029, 0035-0037]). The artwork further comprises a portion of artwork (60; design layer in predetermined pattern) printed by a printer on the surface of the base layer (32; substrate) to convey visual information, wherein the artwork (60; design layer in a predetermined pattern) is not applied to the outer perimeter (50; bare edge border) (Figure 6; [0017-0024, 0027-0029, 0035-0037]).  Boushey further teaches that the signs may be covered with a protective coating, wherein the protective coating (protective layer) may be applied during the printing process, thus formed over the surface of the printed base layer (32; substrate), covering both the artwork (60; design layer in a predetermined pattern) and the portions of the base layer (32; substrate) that are not printed, and thus would be capable of performing in the manner claimed by claim 10 and lines 26-27 of claim 24 (Figure 6; [0017-0024, 0027-0029, 0035-0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the protective coating of the sign taught by Boushey to cover the entire surface of the home emergency sign taught by Kennedy to provide protection to the printed symbols. 
With respect to the newly added limitation in lines 22-25, this limitation is indefinite for the reasons expressed above. Furthermore, Kennedy in view of Boushey teaches plurality of rows and columns that contain symbols (design layer/plurality of inks) printed on a surface covered with a protective coating, thus meeting the limitations in lines 22-25. 
Regarding claim 4, Kennedy in view of Boushey teaches all the limitations of claim 3 above, and Boushey additionally does not teach the use of an adhesive layer being applied prior to the protective coating ([0037]), thus meeting the limitation requiring that no adhesive is present between the protective layer and the substrate. 
Regarding claim 6, the limitation “wherein the support structure includes a post or wall” further limits the intended use recited in lines 7-8 of claim 1 and is not further limiting with respect to the structure of the claimed article of manufacture. 
Regarding claim 22, Kennedy in view of Boushey teach all the limitations of claim 1 above. While Kennedy does not expressly teach additional mounting holes being present in the border found on the longitudinal edges of the home emergency sign (bare edge border), such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon how securely the sign was required to be attached to the intended surface.
Regarding claim 23, Kennedy in view of Boushey teach all the limitations of claim 1 above. While the references do not teach that the symbols (design layer/plurality of inks) printed on a surface of the home emergency sign define a curved notch edge in proximity to the at least one mouthing hole, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention based upon the desired visual effects and pattern displayed on the sign. 

Response to Arguments
Response-Specification
The objections to the specification with respect to reference number 132 are overcome due to Applicants amendments to the specification in the response filed May 9, 2022. 
The objections to the specification with respect to reference numbers 130 and 136 are overcome except for those outstanding objections detailed in the objection above. 

Response-Claim Objections
The previous objections to claims 1, 21 and 24 regarding informalities are overcome by Applicants amendments to the claims in the response filed May 9, 2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 21, 22, 25 and by dependency claims 4, 6, 7, 10, 11, 21 and 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to the claims in the response filed May 9, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments and claim amendments, see pages 8-15, 21 and 23-24, filed May 9, 2022, with respect to the rejections under 35 U.S.C. 103 as being unpatentable over Balint (US 6,253,477, previously cited) in view of Kochanowski (US 5,442,870, previously cited) and Trachtenberg (US 4,250,646, previously cited) and the rejections under 35 U.S.C. 103 as being unpatentable over Brewster (US 5573825) in view of Boushey (US 2008/0057330) have been fully considered and are persuasive.  The rejections of claims 1, 4, 6, 7, 10, 11, 23 and 24 under 35 U.S.C. 103 as being unpatentable over Balint (US 6,253,477, previously cited) in view of Kochanowski (US 5,442,870, previously cited) and Trachtenberg (US 4,250,646, previously cited) and of claims 1, 4, 6, 7, 10, 11 and 23 under 35 U.S.C. 103 as being unpatentable over Brewster (US 5,573,825, previously cited) in view of Boushey (US 2008/0057330, previously cited) have been withdrawn. 

Applicant's arguments filed May 9, 2022 regarding the rejections over Boushey, Kennedy in view of Boushey and Brewster in view Boushey have been fully considered but they are not persuasive. 
With respect to the rejections under 35 USC § 102 over Boushey, the Applicant argues on pages 17-19 that Boushey does not teach the limitation in claims 1 and 24 reciting “at least one mounting hole being positioned separate and independent of the plurality of inks”. This argument is not persuasive. 
As stated in the rejections above, the base layer (32; sheet substrate) is stated as corresponding to the claimed sheet substrate recited by the instant claims. As shown in Figure 6 reproduced below, on the base layer (32; sheet substrate), the alignment holes (40; at least one mounting hole) are positioned separate and independent of the portion of artwork (60; design layer in predetermined pattern) and the text (58) printed by a printer (i.e. formed with inks) on the top surface of the base layer (32; substrate) to convey visual information. 

    PNG
    media_image2.png
    396
    566
    media_image2.png
    Greyscale

The fact that the alignment holes (40; at least one mounting hole) are later used to align different layers of artwork onto the base substrate, as argued by the Applicant on pages 18 and 19 is not relevant to the structure of the base layer (32; sheet substrate) as used in the above rejection. 
With respect to the rejections under 35 USC § 103 over Kennedy in view of Boushey, the Applicant argues that Kennedy does not teach the limitation reciting “the at least one mounting hole and the opening bare border around the at least one mounting hole position between two discrete inks of the plurality of inks” and “opening bare border formed as a periphery around the at least one mounting hole is spaced apart and distinct from the bare edge border formed by the one or more edges of the substrate”. 
These arguments are not persuasive. In the rejection above, the longitudinal edges of the home emergency sign where no symbols are printed, thus forming a bare edge border and the mounting holes are formed in the corners of the transverse edges of the planar plastic substrate within the border areas (separate and independent of the plurality of inks), wherein metal or plastic rings, or suction cups with hooks, nails, hangers, or string/rope are used to hang the home emergency sign in a window, door or other structure (Figure 1, 2; [0040-0043], claim 21-23, 29). Therefore, the opening bare border formed around the mounting holes in the transverse edge is spaced apart and distinct from the bare edge border formed on the longitudinal edge. 
Additionally, as stated above, while the mounting holes of Kennedy are shown as only being present in the corners of the planar plastic substrate, it would have been obvious to one of ordinary skill in the art to modify the placement of the mounting holes or add additional mounting holes within the text along the top edge or within the plurality of rows and columns that contain symbols (design layer/plurality of inks) printed on a surface based upon the desired need for secure attachment to the intended surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785


/LAURA C POWERS/Primary Examiner, Art Unit 1785